Fourth Court of Appeals
                                        San Antonio, Texas
                                               August 27, 2014

                                            No. 04-14-00605-CV

                                   IN RE Maria VALDIVIA (Estrada)

                                      Original Mandamus Proceeding 1

                                                    ORDER

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice

        On August 26, 2014, relator filed a petition for writ of mandamus and a motion for
emergency stay and request for temporary relief. This court is of the opinion that a serious
question concerning the mandamus relief sought requires further consideration. See TEX. R. APP.
P. 52.8(b). The respondent and the real party in interest may file a response to the petition
for writ of mandamus in this court no later than September 2, 2014. Any such response must
conform to Texas Rule of Appellate Procedure 52.4.

       Relator’s request for emergency stay is GRANTED IN PART. Any enforcement of that
portion of the trial court’s August 20, 2014 order requiring the children the subject of the
underlying suit to remain enrolled and continue to attend Scobee Middle School and Sun Valley
Elementary School is temporarily stayed until further order of this court.


           It is so ORDERED on August 27th, 2014.                                   PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court



1
  This proceeding arises out of Cause No. 2005-CI-17414, styled In the Interest of A.V. and A.V., Children, pending
in the 285th Judicial District Court, Bexar County, Texas, the Honorable David A. Canales presiding.